          Case 1:17-cv-06096-NRB Document 72 Filed 05/26/20 Page 1 of 23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------X
MATTHEW CORSO,

                    Plaintiff,
                                                     MEMORANDUM AND ORDER
              - against -
                                                      17 Civ. 6096 (NRB)
JOSE CALLE-PALOMEQUE and JANE DOE #1,

               Defendants.
---------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

      Plaintiff Matthew Corso brought this suit pursuant to 42

U.S.C. § 1983 against the City of New York, New York City Police

Department (“NYPD”) Officer Jose Calle-Palomeque, and one “Jane

Doe” NYPD       Officer   defendant   (“defendants”),     alleging    multiple

constitutional       violations    arising   from   his   February   24,   2016

arrest.       By Memorandum and Order dated September 20, 2018, this

Court granted in substantial part defendants’ first Rule 12(b)(6)

motion to dismiss Corso’s initial complaint, leaving only the

unlawful stop and search claim against the individual defendants

outstanding.        See Corso v. City of New York, No. 17 Civ. 6096

(NRB), 2018 WL 4538899 (S.D.N.Y. Sept. 20, 2018). 1               After Corso


      1 Corso’s initial complaint asserted six causes of action: (1) unlawful
stop and search; (2) false arrest; (3) denial of the right to a fair trial; (4)
malicious abuse of process; (5) failure to intervene; and (6) municipal
liability under Monell. See ECF No. 1. The Court’s September 2018 Memorandum
and Order dismissed each of Corso’s claims to the extent they were filed against
the City, and dismissed plaintiff’s false arrest, malicious abuse of process,
denial of a fair trial, and the failure to intervene claim as against defendant
Jose Calle-Palomeque. The September 2018 ruling granted Corso leave to replead
       Case 1:17-cv-06096-NRB Document 72 Filed 05/26/20 Page 2 of 23



repleaded    the   evidence   fabrication    and   derivative    failure    to

intervene claims in his first amended complaint, see ECF No. 27,

the remaining defendants filed a partial motion to dismiss the

newly pleaded claims, see ECF No. 34.              The Court denied that

partial motion to dismiss in an April 2019 Memorandum and Order.

See Corso v. City of New York, No. 17 Civ. 6096 (NRB), 2019 WL

1570807 (S.D.N.Y. Apr. 11, 2019).             As a result of those two

rulings, only the fair trial and unlawful stop and search claims

remained against Officer Calle-Palomeque.           Also remaining were an

unlawful stop and search claim against the “Jane Doe” officer and

a derivative failure to intervene claim against the “Jane Doe”

officer pertaining to the alleged fair trial claim.

      Presently before the Court is (1) plaintiff’s motion for leave

to file a second amended complaint to substitute NYPD Lieutenant

Angela Morris for the “Jane Doe” officer, see ECF No. 51; and (2)

defendant’s partial motion to dismiss plaintiff’s fair trial claim

in light of the Supreme Court’s June 20, 2019 decision in McDonough

v. Smith, 139 S. Ct. 2149 (2019), see ECF No. 55. For the following




the evidence fabrication claim as against Officer Calle-Palomeque and the
failure to intervene claim as against Officer Doe to the extent it was based on
Officer Calle-Palomeque’s alleged fabrication of evidence.



                                      2
          Case 1:17-cv-06096-NRB Document 72 Filed 05/26/20 Page 3 of 23



reasons, plaintiff’s motion is denied and defendant’s motion is

granted. 2

I.    Background 3

      The Court assumes familiarity with the facts of this case,

which are detailed at length in the Court’s two prior rulings.              It

suffices for present purposes to note that on February 24, 2016,

Officer Calle-Palomeque and the previously unidentified “Jane Doe”

officer whom plaintiff now seeks to identify as NYPD Officer Angela

Morris (collectively, “the officers”), arrested plaintiff on the

L train platform of the 14th Street-Union Square stop in Manhattan

upon removing a knife from Corso’s right rear pocket. The officers

claimed to be arresting plaintiff for possession of a gravity

knife, even though the officers purportedly were aware that the

knife that they recovered was not in fact a gravity knife.                 See

SAC ¶ 31 (“The individual defendants knew that the knife was not

a gravity knife because on the ‘L’ train platform, they attempted

to use gravity/centrifugal force to open the knife but could

not.”).       Corso was thereafter transported to a police precinct




      2 As used herein, “defendant” refers to defendant Officer Jose Calle-
Palomeque (i.e., the only named defendant remaining in this case following the
Court’s September 2018 Memorandum and Order, which dismissed with prejudice all
claims that had been brought against the City of New York).
      3 The following facts are drawn from Corso’s proposed second amended

complaint (“SAC”), see ECF No. 44-1, and are accepted as true unless otherwise
noted, see Stadnick v. Vivint Solar, Inc., 861 F.3d 31, 35 (2d Cir. 2017).

                                        3
        Case 1:17-cv-06096-NRB Document 72 Filed 05/26/20 Page 4 of 23



where he observed Officer Calle-Palomeque manipulating the knife

so that it could be opened forcefully with one hand.

      Based on the officers’ representations, the New York County

District Attorney’s Office drafted a criminal court complaint

stating that plaintiff had violated New York Penal Law § 265.01(1),

which at that time criminalized the possession of, inter alia,

gravity knives, 4 and New York Transit Rule of Conduct § 1050.8,

which   prohibits    the    carrying       of       weapons      and   other   dangerous

instruments     within     the    New    York       City       transit   system.     See

N.Y.C.R.R. § 1050.8. Plaintiff was subsequently required to appear

in New York County Criminal Court on three occasions between April

and November of 2016, during which time the officers purportedly

forwarded the District Attorneys’ Office false evidence and made

false statements concerning the nature of the knife that they had

found    on   plaintiff’s        person.        Corso’s         criminal   prosecution

ultimately was resolved with an adjournment in contemplation of

dismissal (“ACD”).       This proceeding followed.

                                     *          *          *

      Prior to commencing this action on August 13, 2017, Corso

submitted two substantially identical FOIL requests to the NYPD’s


      4 Section 265.00(5) defined “gravity knife” to be “any knife which has a

blade which is released from the handle or sheath thereof by the force of
gravity or the application of centrifugal force which, when released, is locked
in place by means of a button, spring, lever or other device.” N.Y. Penal Law
§ 265.00(5). While not material to this ruling, the Court recognizes that New
York recently repealed its prohibition against the possession of gravity knives.
See 2019 N.Y. Sess. Laws Ch. 34 (A. 5944).

                                           4
        Case 1:17-cv-06096-NRB Document 72 Filed 05/26/20 Page 5 of 23



Legal   Bureau    requesting      documentation    in    connection      with    his

February 24, 2016 arrest.         See ECF No. 44 Ex. 2 (December 13, 2016

FOIL request); ECF No. 44 Ex. 3 (March 10, 2017 FOIL request).

The NYPD Legal Bureau responded to those requests on March 22,

2017, with redacted versions of Corso’s arrest and complaint

reports.    See ECF No. 50 Ex. 4.         Among other things, the March 22,

2017 complaint report identified “LT MORRIS” in the field labeled

“Supervisor On Scene” and “LT MORRIS ANGELA” in the “Supervisor

Approving Name” field.        See ECF No. 50-4 at 6-7.

      Notwithstanding the fact that Lieutenant Morris’s name was

made available to plaintiff several months prior to the filing of

his initial complaint, plaintiff maintains that he was unaware

that Lieutenant Morris was the “Jane Doe” defendant involved in

his arrest and that the NYPD failed to disclose that information

until Officer Calle-Palomeque’s initial disclosures were produced

on May 22, 2019.         See ECF No. 50-5 (listing “Lt. Angela Morris,

NYPD, Transit District Bureau 4” as an individual likely to have

discoverable information).

      Now, relying on the May 22, 2019 disclosure, and despite New

York’s three-year statute of limitations on Section 1983 unlawful

stop and search claims having already expired, Corso seeks leave

to   substitute    the    “Jane    Doe”   defendant      in   this   action     with

Lieutenant Morris.         See ECF No. 44.         The Corporation Counsel

opposes    the   request    on    the   grounds   that    any   claims    against

                                          5
       Case 1:17-cv-06096-NRB Document 72 Filed 05/26/20 Page 6 of 23



Lieutenant Morris are time-barred and that the proposed amendment

does not relate back under Rule 15(c).              Officer Calle-Palomeque

has separately moved to dismiss plaintiff’s fair trial claim in

light of the Supreme Court’s ruling in McDonough v. Smith, which

was decided several months after this Court denied defendants’

Rule 12(b)(6) motion to dismiss that claim. 5

       Because   Corso’s   unlawful    stop   and     search   claim     against

Lieutenant Morris is time-barred, Corso’s motion to amend the first

amended complaint to substitute Lieutenant Morris for the Jane Doe

defendant is denied.        Moreover, because plaintiff’s fair trial

claim fails as a matter of law in light of the Supreme Court’s

ruling in McDonough, Officer Calle-Palomeque’s partial motion to

dismiss that claim is granted.


II.    Applicable Law

        “Section        1983          does       not           provide        a

specific statute of limitations.              Thus,        courts         apply

the statute of limitations for personal injury actions under state

law.   Section 1983 actions filed in New York are therefore subject

to a three-year statute of limitations.”              Hogan v. Fischer, 738

F.3d 509, 517 (2d Cir. 2013).         “Although courts look to state law


      5 The Supreme Court in McDonough held that a plaintiff “[cannot] bring

his fabricated-evidence claim under § 1983 prior to favorable termination of
his prosecution.” McDonough, 139 S. Ct. at 2156. As discussed infra, defendant
argues that plaintiff’s fair trial claim fails post-McDonough because the
criminal proceeding Corso challenges, which terminated via an ACD, did not
result in a favorable termination.

                                       6
      Case 1:17-cv-06096-NRB Document 72 Filed 05/26/20 Page 7 of 23



for the length of the limitations period, the time at which a §

1983 claim accrues ‘is a question of federal law,’ ‘conforming in

general to common-law tort principles.’”        McDonough v. Smith, 139

S. Ct. 2149, 2155 (2019) (quoting Wallace v. Kato, 549 U.S. 384,

388 (2007)).   “[I]t is the standard rule that accrual occurs when

the plaintiff has a complete and present cause of action, that is,

when the plaintiff can file suit and obtain relief.”             Smith v.

Campbell, 782 F.3d 93, 100 (2d Cir. 2015) (quoting Wallace, 549

U.S. at 391) (citations and quotation marks omitted).

     Moreover, “[i]t is familiar law that ‘John Doe’ pleadings

cannot be used to circumvent statutes of limitations, because

replacing a ‘John Doe’ with a named party in effect constitutes a

change in the party sued.”     Aslanidis v. U.S. Lines, Inc., 7 F.3d

1067, 1075 (2d Cir. 1993) (citations omitted).         Accordingly:

     [M]ost federal district courts within the Second Circuit have
     not allowed the amendment of a complaint to add an individual
     officer’s name after the statute of limitations has run to
     relate back to the filing of the original complaint naming
     ‘John Doe’ as a defendant; instead they rule that Section
     1983     claims      are     time-barred      against     the
     newly named defendants.

Ash v. City of New York, No. 16 Civ. 9548 (GHW), 2020 WL 58240, at

*6 (S.D.N.Y. Jan. 6, 2020) (quoting Dacosta v. City of N.Y., 296

F. Supp. 3d 569, 591 (E.D.N.Y. 2017)).           See also Liverpool v.

Davis, No. 17 Civ. 3875 (KPF), 2020 WL 917294, at *6 (S.D.N.Y.

Feb. 26, 2020) (“[P]laintiffs are not allowed to circumvent New

York’s   three-year statute of limitations by       filing   a   complaint

                                    7
       Case 1:17-cv-06096-NRB Document 72 Filed 05/26/20 Page 8 of 23



against a John Doe defendant within the three-year window, and

then   amending    the   complaint     to name the defendant at        a   later

time.”).

       However, a plaintiff may name a John or Jane Doe defendant

nunc pro tunc if the plaintiff can show that the amended complaint

“relates back” to a timely-filed complaint under Federal Rule of

Civil Procedure 15(c).       See Hogan, 738 F.3d at 518–19.         Under Rule

15(c)(1)(A), 6 an amended pleading relates back to an earlier-filed

complaint when “the law that provides the applicable statute of

limitations allows relation back.”           Id. at 518.      Where, as here,

the applicable statute of limitations is determined by state law,

“courts should assess both the state and federal relation back

doctrines and apply whichever law is more generous.”                Liverpool,

2020 WL 917294, at *7 (quoting Anderson v. City of Mount Vernon,

No. 09 Civ. 7082 (ER) (PED), 2014 WL 1877092, at *2 (S.D.N.Y. Mar.


      6 An amended complaint that adds a new party can alternatively relate back

under Federal Rule of Civil Procedure 15(c)(1)(C), which provides, in relevant
part, that “[a]n amendment to a pleading relates back to the date of the original
pleading when . . . the amendment changes the party or the naming of the party
against whom a claim is asserted . . . [and] the party to be brought in by
amendment . . . knew or should have known that the action would have been
brought against it, but for a mistake concerning the proper party’s identity.”
15(c)(1)(C)(ii). However, “[t]his Circuit has interpreted [Rule 15(c)(1)(C)]
to preclude relation back for amended complaints that add new defendants, where
the newly added defendants were not named originally because the plaintiff did
not know their identities.” Hogan, 738 F.3d at 517. Stated otherwise, where,
as here, a plaintiff’s initial failure to name the “John Doe” defendants is due
not to a “mistake” but to a lack of knowledge as to the defendants’ identities,
the proposed amendment cannot be said to “relate back” under Rule 15(c). See
Scott v. Vill. of Spring Valley, 577 F. App’x 81, 83 (2d Cir. 2014) (summary
order) (holding that because plaintiff’s “proposed amendment d[id] not correct
a mistake of fact but rather s[ought] to add information—-the names of the
officers involved—-that he lacked when he filed the complaint. . . [the
plaintiff’s] proposed amendment d[id] not satisfy Rule 15(c).”).

                                       8
      Case 1:17-cv-06096-NRB Document 72 Filed 05/26/20 Page 9 of 23



28, 2014)).     The Second Circuit has held that, relative to the

relevant federal relation back doctrine, New York’s principle of

relation back for cases involving John Doe defendants is the “more

forgiving one.”    Hogan, 738 F.3d at 518.

     As relevant here, Section 1024 of the New York Civil Practice

Law and Rules provides:

     A party who is ignorant, in whole or in part, of the name or
     identity of a person who may properly be made a party, may
     proceed against such person as an unknown party by designating
     so much of his name and identity as is known. If the name or
     remainder of the name becomes known all subsequent
     proceedings shall be taken under the true name and all prior
     proceedings shall be deemed amended accordingly.

N.Y. C.P.L.R. § 1024 (McKinney 2013).           In order to invoke the

benefits   of   § 1024,   however,   a    plaintiff   “must   exercise   due

diligence, prior to the running of the statute of limitations, to

identify the defendant by name.”         Hogan, 738 F.3d at 519 (quoting

Bumpus v. New York City Transit Auth., 883 N.Y.S.2d 99, 104 (N.Y.

App. Div. 2nd Dep’t 2009)). “Any failure to exercise due diligence

to ascertain the ‘Jane Doe’s’ name subjects the complaint to

dismissal as to that party.”      Bumpus, 883 N.Y.S.2d at 104.

     To determine whether the due diligence requirement has been

satisfied, courts “evaluat[e] the various steps that the plaintiff

could have taken and did in fact take to identify the actual name

of the ‘John Smith’ defendants prior to the expiration of the

statute of limitations period.”          Wilson v. City of New York, No.

15 Civ. 07368 (AJN) (KHP), 2017 WL 9538860, at *4-5 (S.D.N.Y. Apr.

                                     9
       Case 1:17-cv-06096-NRB Document 72 Filed 05/26/20 Page 10 of 23



4, 2017), report and recommendation adopted, No. 15 Civ. 7368

(AJN), 2017 WL 2693599 (S.D.N.Y. June 19, 2017) (listing various

steps a plaintiff in a Section 1983 case can take in order to

ascertain the actual name of a John Doe defendant, including, inter

alia, “obtain[ing] pre-action discovery pursuant to CPLR § 3102(c)

. . . examin[ing] court filings in the criminal case that may

contain the names of the officers involved in the arrest . . .

[and] writ[ing] to New York City Corporation Counsel to memorialize

verbal requests for identification of the names of the officers

involved in the arrest.”).

       Finally, while “[e]quitable tolling allows courts to extend

the   statute    of    limitations         beyond    the   time   of    expiration    as

necessary to avoid inequitable circumstances,” Johnson v. Nyack

Hosp., 86 F.3d 8, 12 (2d Cir. 1996), “equitable tolling is only

appropriate in rare and exceptional circumstances in which a party

is    ‘prevented      in   some     extraordinary      way    from     exercising    his

rights.’”    Zerilli-Edelglass v. New York City Transit Auth., 333

F.3d 74, 80 (2d Cir. 2003) (quoting Johnson, 86 F.3d at 12).


III. Discussion

       Plaintiff’s         motion    for     leave    to     amend     to   substitute

Lieutenant      Angela      Morris     for    the    “Jane    Doe”     defendant     and

defendant’s partial motion to dismiss plaintiff’s fair trial claim

are addressed in turn.


                                             10
      Case 1:17-cv-06096-NRB Document 72 Filed 05/26/20 Page 11 of 23



      A.     Corso’s Motion to Amend

      Applying New York’s three-year statute of limitations on

Section 1983 claims, see Hogan, 738 F.3d at 517, the statute of

limitations on Corso’s unlawful stop and search claim expired on

February 24, 2019 (i.e., three years after his February 24, 2016

arrest). 7   Corso’s unlawful stop and search claim against Officer

Morris is therefore time barred unless the statute of limitations

is equitably tolled or Corso’s proposed second amended complaint

naming the “Jane Doe” defendant relates back, pursuant to Rule

15(c), to the filing of an earlier, timely filed complaint.

      Plaintiff argues, as a preliminary matter, that the stays of

discovery in this case equitably tolled the statute of limitations

such that his proposed amendment, which seeks to add Lieutenant

Morris as the “Jane Doe” defendant, is in fact within the three-




      7 Corso’s briefing presumes that both of his proposed claims against

Lieutenant Morris (i.e., unlawful stop and search and failure to intervene
pertaining to the fair trial claim) accrued on the date of his arrest. The
Supreme Court recently clarified, however, that “the statute of limitations for
a fabricated-evidence claim . . . does not begin to run until the criminal
proceedings against the defendant (i.e., the § 1983 plaintiff) have terminated
in his favor.” McDonough, 139 S. Ct. at 2154–55. Accordingly, and assuming,
arguendo, that Corso’s acceptance of an ACD constitutes a “favorable
termination” for purposes of his fair trial claim, that claim would not have
accrued until November of 2016 (i.e., the date of the purportedly favorable
termination), rendering Corso’s proposed fair trial claim against Lieutenant
Morris timely when Corso sought leave to amend to name Lieutenant Morris as the
“Jane Doe” defendant in September of 2019. See ECF No. 51. However, because
the Court concludes that Corso’s fair trial and derivative failure to intervene
claims are precluded by his acceptance of an ACD, see infra at 16-22, the Court
need only address the limitations period as it pertains to Corso’s unlawful
stop and search claim.



                                      11
      Case 1:17-cv-06096-NRB Document 72 Filed 05/26/20 Page 12 of 23



year statute of limitation. 8        He argues in the alternative that

even if the statute of limitations was not equitably tolled, his

proposed amendment relates back under FRCP 15(c)(1)(A).             The Court

disagrees on both points.

      First, plaintiff’s argument that “the statute of limitations

was equitably tolled during the stay of discovery,” see ECF No. 51

at 8, presumes that equitable tolling is automatically triggered

by a stay of discovery pending resolution of a Rule 12(b)(6) motion

to dismiss. To the contrary, determining whether equitable tolling

is appropriate involves a context-specific inquiry, and the party

seeking equitable tolling bears the burden of proving that the

circumstances    are    “so   extraordinary     that   the   doctrine   should

apply.”     Zerilli-Edelglass, 333 F.3d at 80–81.        See also Walker v.

Jastremski, 430 F.3d 560, 564 (2d Cir. 2005) (“We have applied

equitable tolling only in ‘rare and exceptional circumstances,’

where we found that ‘extraordinary circumstances’ prevented a

party from timely performing a required act”) (quoting Doe v.

Menefee, 391 F.3d 147, 175 (2d Cir. 2004)).

      Far     from     demonstrating        “extraordinary    circumstances”

warranting equitable tolling, Corso has not shown that the stays

of discovery operated to prevent him from ascertaining Lieutenant


      8 Accounting for the number of days that discovery was stayed pending
resolution of the defendants’ motions, Corso argues that, depending on one’s
method of calculation, there were either 402 or 213 days remaining prior to the
expiration of the statute of limitations when Corso moved to amend the FAC.
See ECF No. 51 at 9-10.

                                       12
       Case 1:17-cv-06096-NRB Document 72 Filed 05/26/20 Page 13 of 23



Morris’s identity, much less that his failure to discover her

identity during the relevant limitations period was attributable

to any misconduct by the defendants.           Cf. Zerilli-Edelglass, 333

F.3d    at   80   (“[E]quitable     tolling    is    generally    considered

appropriate . . . where plaintiff was unaware of his or her cause

of action due to misleading conduct of the defendant.”).                    If

anything, the record before the Court reflects that Corso was made

aware of Lieutenant Morris’s identity nearly two years before the

limitations period expired (i.e., when he received the complaint

report from the NYPD Legal Bureau in March of 2017 that identified

Lieutenant Morris as the “Supervisor on Scene,” see ECF No. 50-4

at 6), and that no effort was made to determine whether Lieutenant

Morris –- one of only two officers, other than Officer Calle-

Palomeque, identified in the reports that were produced in response

to his FOIL requests, see ECF Nos. 44-2, 44-3 -- was the second

officer involved in his arrest. 9             Under these circumstances,

equitable tolling is not warranted.

       With respect to Corso’s alternative argument (i.e., that his

proposed amendment relates back pursuant to Rule 15(c)(1)(A)),

Corso maintains that his December 2016 and March 2017 FOIL requests


      9 The Court is unpersuaded by Corso’s argument that a “supervisor [being]

‘on scene’ does not impart onto that supervisor the status of an arresting
officer.” ECF No. 58 at 8. While any confusion as to whether the “Supervisor
On Scene” was the same person as, or different from, the second arresting
officer could presumably have been resolved via a straightforward follow-up
inquiry, Corso offers no indication that he ever even attempted to make such an
inquiry prior to the end of the limitations period.

                                      13
      Case 1:17-cv-06096-NRB Document 72 Filed 05/26/20 Page 14 of 23



demonstrate that he acted with sufficient diligence to ascertain

Lieutenant Morris’s identity during the limitations period.                 See

ECF No. 51 at 15.      The Court disagrees.

      New York courts have found diligence lacking (even in pro se

cases) where greater diligence was demonstrated than Corso has

shown here.    See Temple v. New York Cmty. Hosp., 933 N.Y.S.2d 321,

323   (N.Y.   App.   Div.    2nd   Dep’t    2011)   (“[W]hile    some   limited

discovery demands were served prior to the expiration of the

statute of limitations, when the responses received were less than

adequate, the plaintiff failed to promptly seek further discovery,

neglected to submit a properly executed authorization to the

disclosing    party,   and    failed   to    properly    and    promptly   seek

assistance from the Supreme Court.”).           See also Miles v. City of

New York, No. 14 Civ. 9302 (VSB), 2018 WL 3708657, at *9 (S.D.N.Y.

Aug. 3, 2018) (finding that a pro se plaintiff had “not exercised

due diligence to identify the John Doe defendants prior to the

expiration of the statute of limitations,” where the plaintiff had

attempted to file two FOIL requests but had failed to, inter alia,

request a court order identifying the John Doe defendants).                 Cf.

Mabry v. New York City Dep't of Corr., No. 05 Civ. 8133 (JSR)

(JCF), 2008 WL 619003, at *6 (S.D.N.Y. Mar. 7, 2008) (finding due

diligence where plaintiff had “aggressively sought the identities

of the defendants she wished to add”).              To be sure, Corso offers

no indication that he followed up with the NYPD Legal Bureau to

                                       14
     Case 1:17-cv-06096-NRB Document 72 Filed 05/26/20 Page 15 of 23



ascertain whether Lieutenant Morris, whose name was listed twice

in Corso’s complaint report, was in fact the second arresting

officer.   Nor is there any indication that Corso reached out to

the Corporation Counsel directly prior to the running of the

limitations period to determine the identity of the “Jane Doe”

defendant and that the Corporation Counsel refused to disclose

that information.     Cf. Byrd v. Abate, 964 F. Supp. 140, 145

(S.D.N.Y. 1997) (relation back appropriate where plaintiff made

numerous attempts prior to the end of the limitations period to

discover the identity of the Jane Doe officer and where the

Corporation Counsel repeatedly failed to disclose the requested

information until after the limitations period had expired).

     In sum, the filing of two identical FOIL requests simply does

not demonstrate that Corso exercised sufficient due diligence to

ascertain Lieutenant Morris’s identity prior to the expiration of

the limitations period.      Accordingly, Corso’s proposed unlawful

stop and search claim against Lieutenant Morris is time-barred,

and his motion to amend the first amended complaint is denied.

     B.    Defendant’s Motion to Dismiss Plaintiff’s Fair Trial
           Claim

     Officer   Calle-Palomeque    has   separately   moved   to   dismiss

plaintiff’s fair trial claim on the grounds that the Supreme

Court’s June 2019 ruling in McDonough v. Smith added favorable

termination as an element of a § 1983 fair trial claim based on


                                   15
      Case 1:17-cv-06096-NRB Document 72 Filed 05/26/20 Page 16 of 23



fabricated evidence, and that Corso —- whose criminal proceeding

was resolved via his acceptance of an adjournment in contemplation

of dismissal (“ACD”) —- is unable to make that showing. 10

      For   the   reasons      set     forth      below,     the   Court   agrees    in

substantial     part    with     the    defendant       that   (i)   post-McDonough,

favorable termination is a required element of fabricated evidence

claims, such as Corso’s, that challenge the validity of the § 1983

plaintiff’s criminal prosecution; and (ii) that in light of the

Supreme Court’s reasoning in McDonough, an ACD is not a “favorable

termination” for purposes of proving a § 1983 fair trial claim.

Plaintiff’s fair trial claim therefore fails as a matter of law,

and defendant’s motion to dismiss that claim is granted.

                                       *        *        *

      Reversing a Second Circuit holding that “a fabrication of

evidence    claim      accrues    (1)      when     a   plaintiff    learns   of    the

fabrication and it is used against him, and (2) his liberty has

been deprived in some way,” McDonough v. Smith, 898 F.3d 259, 266

(2d Cir. 2018), the Supreme Court in McDonough held that a § 1983


      10 To prevail on a § 1983 fair trial claim based on fabrication of evidence,

the plaintiff must prove that an “(1) investigating official (2) fabricate[d]
evidence (3) that is likely to influence a jury’s decision, (4) forward[ed]
that information to prosecutors, and (5) the plaintiff suffer[ed] a deprivation
of liberty as a result.” Jovanovic v. City of New York, 486 F. App’x 149, 152
(2d Cir. 2012). In McDonough, the Supreme Court held that the plaintiff “could
not bring his fabricated-evidence claim under § 1983 prior to favorable
termination of his prosecution,” 139 S. Ct. at 2156 (emphasis added).           As
discussed herein, courts in this circuit have read McDonough as having
introduced favorable termination as a required element of § 1983 fair trial
claims based on fabricated evidence.



                                           16
      Case 1:17-cv-06096-NRB Document 72 Filed 05/26/20 Page 17 of 23



fair trial claim based upon fabricated evidence does not accrue

until the criminal proceeding terminates in the plaintiff’s favor.

McDonough, 139 S. Ct. 2149, 2156 (2019).               In arriving at that

conclusion the Court drew parallels from the common-law tort of

malicious prosecution. 11          The Court reasoned that because the

plaintiff’s      fair    trial   claim,    which   alleged   that   fabricated

evidence had been used to pursue a criminal judgment against him,

“directly challenge[ed] –- and thus necessarily threaten[ed] to

impugn –- the prosecution itself,” id. at 2159, the plaintiff’s

claim implicated the same concerns that motivate the favorable

termination requirement in the malicious prosecution context.              See

id.   at   2157    (“Malicious      prosecution’s      favorable-termination

requirement is rooted in pragmatic concerns with avoiding parallel

criminal and civil litigation over the same subject matter and the

related possibility of conflicting civil and criminal judgments,

and   likewise    avoids      allowing    collateral   attacks   on   criminal

judgments through civil litigation.”).             Because the same concerns

were implicated, the Court concluded that “it ma[de] sense to adopt

the same rule.”         Id.   Specifically, petitioner’s fair trial claim

“remain[ed] most analogous to a claim of common-law malicious


      11“The elements of a malicious prosecution claim under New York law are
‘(1) that the defendant initiated a prosecution against the plaintiff, (2) that
the defendant lacked probable cause to believe the proceeding could succeed,
(3) that the defendant acted with malice, and (4) that the prosecution was
terminated in the plaintiff’s favor.’” Rohman v. N.Y.C. Transit Auth. (NYCTA),
215 F.3d 208, 215 (2d Cir. 2000) (quoting Posr v. Court Officer Shield No. 207,
180 F.3d 409, 417 (2d Cir. 1999)) (emphasis added).

                                         17
     Case 1:17-cv-06096-NRB Document 72 Filed 05/26/20 Page 18 of 23



prosecution. . . [and] favorable termination is both relevant and

required for a claim analogous to malicious prosecution that would

impugn a conviction.”        Id. at 2160 (emphasis added).

     While   the    Second    Circuit    has   not   yet   addressed   whether

McDonough added favorable termination as a substantive element of

a § 1983 fair trial claim, “[m]ost courts in this Circuit read

McDonough    to    require favorable termination in fair trial claims

that allege a deprivation of liberty resulting from the use of

fabricated evidence in a criminal proceeding.”             Gondola v. City of

New York, No. 16 Civ. 369 (AMD) (SJB), 2020 WL 1433874 at *4

(E.D.N.Y. Mar. 24, 2020) (collecting cases).                Although several

courts have concluded that McDonough did not impose a favorable

termination requirement on all fair trial claims, see Miller v.

Terrillion, No. 16 Civ. 52 (ENV) (RLM), 2020 WL 549356, at *4

(E.D.N.Y. Jan. 30, 2020), courts in this Circuit appear to agree

that McDonough did impose such a requirement where the § 1983

plaintiff,    by    alleging    that     his   criminal    proceedings   were

initiated on the basis of fabricated evidence, challenges the

legality of the criminal proceeding itself.           See, e.g., Daniels v.

Taylor, No. 18 Civ. 3717 (RA), 2020 WL 1165836, at *6 (S.D.N.Y.

Mar. 11, 2020) (finding that favorable termination was a required

element of the plaintiff’s fair trial claim where the fair trial

claim “attack[ed] the very charge for which [the plaintiff had]

accepted an ACD”); Smalls v. Collins, No. 14 Civ. 02326 (CBA)

                                        18
        Case 1:17-cv-06096-NRB Document 72 Filed 05/26/20 Page 19 of 23



(RML), 2020 WL 2563393, at *3 (E.D.N.Y. Mar. 16, 2020) (“Although

the issue presented in McDonough was the accrual date of a fair-

trial    claim   under     28   U.S.C.       §    1983,   the   opinion’s       reasoning

strongly suggests that the Supreme Court would hold that favorable

termination is a requirement of a fair-trial claim, at least in

cases in which the plaintiff alleges a deprivation of liberty

resulting     from   the    use   of    fabricated        evidence    in    a   criminal

proceeding.”).       See also Wellner v. City of New York, 393 F. Supp.

3d 388, 397 (S.D.N.Y. 2019) (holding that a favorable termination

was not required where the plaintiff’s fair trial claim “d[id] not

question the validity of her conviction”).

     Here, because Corso’s fair trial claim challenges the very

evidence that supported the initiation of criminal proceedings

against him, see ECF No. 27 ¶¶ 54-59 (alleging, inter alia, that

the officers created and forwarded false evidence, including the

purportedly manipulated knife, to prosecutors), Corso’s fair trial

claim, like the fair trial claim brought by the plaintiff in

McDonough,       “challenge[s]         the       integrity      of   [his]      criminal

prosecution[].”       Id. at 2156.               Accordingly, and even assuming,

arguendo, that McDonough “did not go as far as to impose wholesale

a favorable termination requirement on all fair trial claims,”

Miller, 2020 WL 549356, at *4, Corso’s fair trial claim falls

squarely within the category of fair trial claims that, post-

McDonough, accrue only upon a favorable termination.                       Corso’s fair

                                             19
      Case 1:17-cv-06096-NRB Document 72 Filed 05/26/20 Page 20 of 23



trial claim therefore fails as a matter of law if his acceptance

of an ACD does not constitute a favorable termination. 12

      While it is well settled in this Circuit that acceptance of

an ACD does not constitute a favorable termination in the malicious

prosecution context and thus that acceptance of an ACD precludes

a plaintiff’s malicious prosecution claim, see Singleton v. City

of New York, 632 F.2d 185, 193 (2d Cir. 1980), it does not

necessarily follow that the same favorable termination standard

should apply in the fair trial context. 13         Nevertheless, given that

the majority opinion in McDonough drew extensively upon principles

from the malicious prosecution context to guide its analysis of

the plaintiff’s fair trial claim, see McDonough, 139 S. Ct. at

2156, and having carefully considered the district court rulings

that have addressed this issue to date, the Court is not convinced

that there exists a principled basis for distinguishing between

malicious prosecution and evidence fabrication claims when it

comes to defining a favorable termination. The Court is ultimately

persuaded by the reasoning of courts that have held that the


      12 The Supreme Court in McDonough declined to comment on which dispositions

(other than acquittals) constitute a “favorable termination” in the fair trial
context.    Because the petitioner in that case was challenging a criminal
proceeding that resulted in his acquittal and there was therefore no dispute
that the criminal proceeding had terminated in his favor, the Court “ha[d] no
occasion to address the broader range of ways a criminal prosecution (as opposed
to a conviction) might end favorably to the accused.” Id. at 2161 n.10.
      13The Second Circuit recently clarified that in the context of a Section
1983 malicious prosecution claim, a finding of favorable termination requires
“affirmative indications of innocence.” Lanning v. City of Glens Falls, 908
F.3d 19, 25 (2d Cir. 2018).

                                       20
     Case 1:17-cv-06096-NRB Document 72 Filed 05/26/20 Page 21 of 23



acceptance of an ACD, as in the malicious prosecution context,

bars a plaintiff from later bringing a fair trial claim based on

fabricated evidence. As the court in Daniel v. Taylor articulated:

     a plaintiff’s acceptance of an ACD ‘extinguishes a malicious
     prosecution claim . . . because it is a bargained-for
     dismissal of the criminal case.’    In light of McDonough’s
     recognition that malicious prosecution is ‘analogous’ to a
     fair trial claim based on the fabrication of the evidence,
     the Court sees no reason why this principle would not apply
     with equal force to Plaintiff’s fair trial claim.

No. 18 Civ. 3717 (RA), 2020 WL 1165836, at *6 (quoting Rothstein

v. Carriere, 373 F.3d 275, 287 (2d Cir. 2004)).               See also Miller,

2020 WL 549356, at *4 (“[A] comparison of [Section 1983 malicious

prosecution     and      fair     trial     claims]        through       the        lens

of McDonough leads       to     the   inevitable      conclusion         that       [the

plaintiff’s] fair trial claim is barred by his acceptance of an

ACD”); Gondola, 2020 WL 1433874, at *5 (citing the absence of “any

meaningful     grounds      for   employing      different     definitions           of

favorable    termination      depending     on   whether    the    claim       is   for

malicious prosecution or fair trial.”).             But see Ross v. City of

New York, No. 17 Civ. 3505 (PKC) (SMG), 2019 WL 4805147, at *5

(E.D.N.Y.     Sept.   30,     2019)   (concluding      that       “the    favorable

termination requirement for fair trial claims [is] necessarily

different and more expansive than the one for malicious prosecution




                                       21
      Case 1:17-cv-06096-NRB Document 72 Filed 05/26/20 Page 22 of 23



claims,” and holding that the plaintiff’s acceptance of an ACD did

not preclude his fair trial claim). 14

      Furthermore, the pragmatic concerns underlying the favorable

termination    requirement     in   the    malicious    prosecution     context,

discussed supra at 17, counsel in favor of limiting the ability of

a criminal defendant who has accepted an ACD (i.e., a compromise

disposition to which the criminal defendant consented in exchange

for the dismissal of charges against him) from later challenging

those charges through a fabricated-evidence fair trial claim. 15

Cf. Miller, 2020 WL 549356, at *6 (“[W]here, as here, a criminal

defendant has traded resolution of his culpability for peace, he

may not bring a fair trial claim, the success of which would

necessarily undermine the validity of a prosecution settled only

by his acceptance of an ACD”).

      In short, the Court concludes that in light of McDonough,

Corso’s    acceptance     of   an   ACD    bars   his    fair   trial    claim.

Defendant’s partial motion to dismiss Corso’s fair trial claim is

therefore granted.



      14 In support of its conclusion that the favorable termination requirement

in the fair trial context is distinct from the favorable termination requirement
in the malicious prosecution context, the court in Ross notes only that fair
trial and malicious prosecution claims derive from different constitutional
amendments. Ross, 2019 WL 4805147, at *8 n.14. It is not immediately obvious
to this Court why such a distinction supports the conclusion that the favorable
termination standard in the two contexts is necessarily distinct.
      15 “An adjournment in contemplation of dismissal, like a consent decree,

involves the consent of both the prosecution and the accused and leaves open
the question of the accused’s guilt.” Singleton, 632 F.2d at 193.

                                      22
        Case 1:17-cv-06096-NRB Document 72 Filed 05/26/20 Page 23 of 23



IV.   Conclusion

      For the foregoing reasons, plaintiff’s motion for leave to

amend    is   denied   and   defendant’s    partial    motion   to   dismiss

plaintiff’s fair trial claim is granted.            Given this ruling and

the Court’s earlier rulings, the parties are directed to file,

within two weeks of today’s date, submissions addressing what

steps, if any, remain necessary to fully resolve this case.               The

Clerk of Court is respectfully directed to terminate the motions

pending at Docket Numbers 49 and 54.


SO ORDERED.

Dated:             New York, New York
                   May 26, 2020


                                           _____________________________
                                           NAOMI REICE BUCHWALD
                                           UNITED STATES DISTRICT JUDGE




                                      23
